Citation Nr: 0726401	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-operative left knee with degenerative changes and 
painful motion. 

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee patella associated with 
post-operative left knee with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision that denied service 
connection for a right knee disability but granted service 
connection and assigned an initial 10 percent rating for 
post-operative left knee with degenerative changes and 
painful motion, effective April 30, 2002.  The veteran filed 
a notice of disagreement (NOD) with the denial of service 
connection for a right knee disability as well as the 
assigned initial rating for his service-connected left knee 
disability in April 2003.  

In a November 2003 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
chondromalacia of the right knee patella associated with left 
knee post-operative with degenerative changes, effective 
April 30, 2002.  The RO also issued a statement of the case 
(SOC) for the issue of assigned initial rating in excess of 
10 percent for the veteran's service-connected left knee 
disability in November 2003.  

The veteran filed a NOD with the assigned initial rating for 
his service-connected right knee disability in September 
2004.  The RO issued a SOC in March 2005, continuing the 
denial of the initial ratings in excess of 10 percent for the 
veteran's knee disabilities.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2005.  

The veteran testified during a hearing before RO personnel in 
June 2005; a transcript of the hearing is of record.  
Thereafter, the RO continued the denial of the claims on 
appeal (as reflected in an October 2005 supplemental SOC 
(SSOC)).  

As the appeal involves a request for a higher initial ratings 
following the grant of service connection, the Board has 
characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the April 30, 2002 effective date of the grant of 
service connection for right and left knee disability, ach 
disability has been manifested, primarily, by complaints of 
chronic pain, but only slightly limited flexion, and normal 
extension.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for post-operative left knee with degenerative 
changes and painful motion have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40. 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the right knee patella, 
associated with post-operative left knee with degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in the March 2005 SOC, the RO set forth the 
schedular criteria for all higher ratings for the veteran's 
service-connected knee disabilities.  Also, an October 2005 
RO letter provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for an initial ratings in excess of 10 percent for his 
service-connected knee disabilities, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA.  The 
October 2005 RO letter included a request that the veteran 
provide any evidence in his possession that pertains to his 
claim.  After the veteran was afforded opportunity to respond 
to each notice identified above, the August 2005 SSOC 
reflects readjudication of the claims after issuance of the 
notice described above.  Hence, the appellant is not shown to 
be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

While the RO has not generally notified the veteran of 
information pertaining to the assignment of disability 
ratings or effective dates, as required under 
Dingess/Hartman, on these facts, such omission also is not 
shown to prejudice the veteran.  As the Board's decision 
herein denies assigning initial ratings in excess of 10 
percent for the veteran's right and left knee disabilities, 
no effective date or higher rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, VA 
treatment records from the VA Connecticut Healthcare System, 
and reports of May 2003 and July 2005 VA joints examinations.  
Also of record and considered in connection with the claim 
are the various statements submitted by the veteran and his 
representative, on his behalf.  In an October 2005 statement, 
the veteran also indicated that he had no further evidence to 
submit concerning his claims.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. 537 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

Private treatment records dated from August to October 1999 
reflect findings of bilateral knee contusions after a motor 
vehicle accident, bilateral knee pain, left knee medial 
meniscal tear, and no left knee valgus instability.  In a 
September 1999 private treatment note, bilateral knee range 
of motion was recorded as from 0 degrees (extension) to 130 
degrees (flexion).  An October 1999 private treatment record 
details that the veteran underwent a diagnostic arthroscopy, 
partial medial meniscectomy, and debridement of the left 
knee.  A December 2000 private treatment note reflects 
findings of status post-operative left knee with tenderness 
along the medial joint line, no real effusion, and very good 
motion.  

Additional private treatment records dated in March 2000 
reflect complaints of right knee pain.  The physician noted 
findings of lateral retinacular tightness, no effusion, and 
no instability as well as diagnosed chondromalacia patella.  
A report of a March 2000 X-ray detailed a fairly normal right 
knee with maybe the slightest bit of spurring on the 
patellofemoral joint.  An August 2000 private treatment 
record reflected findings of left knee degenerative joint 
disease, some crepitance, and no cruciate or collateral 
instability.  In a January 2001 statement, a private 
physician detailed the veteran's complaints of bilateral knee 
pain after a motor vehicle accident injury as well as noted 
that the veteran had previous debridement of the left patella 
in 1966.  It was further indicated that the veteran underwent 
a left knee arthroscopy in October 1999 with post-operative 
recovery complaints of pain and limitation of his ability to 
walk as well as participate in recreational activities.     
In a March 2002 private treatment record, the veteran 
complained of right knee pain.  The physician noted findings 
of fairly smooth gait, marked tenderness on the medial joint 
line, very trace effusion, normal X-ray, and no instability.  
Right knee range of motion was recorded as from 0 degrees 
(extension) to 130 degrees (flexion).  

A VA outpatient treatment record dated in April 2002 reflects 
complaints of right knee pain.  A report of a May 2002 
private MRI of the right knee reflected findings of: 1) 
degenerative changes in the posterior horn of the medial 
meniscus which do not reach the articular surface; 2) 1 
centimeter osteochondral lesion noted in the anterior aspect 
of the lateral distal femur with some thinning and 
irregularity of the overlying cartilage; and 3) small joint 
effusion with moderate diffuse chondromalacia patella.  In a 
July 2002 private treatment note, the physician indicated 
that the veteran presented with right knee symptoms 
consistent with traumatic injury of the osteochondral defect 
that were clearly exacerbated by the contralateral left knee 
problem and probably related back to his traumatic event 
during service.  

In a March 2003 statement, a private physician indicated that 
he had treated the veteran for left and right knee problems.  
He opined that the veteran's left knee disability was related 
to a 1966 in-service injury as well as indicated that it was 
more likely than note that the veteran's right knee problems 
are related to overuse of the right knee. 

The report of a May 2003 VA joints examination notes 
subjective complaints of bilateral knee pain, left knee 
weakness, and bilateral knee swelling at the end of the day.  
Physical examination findings were noted as tenderness, no 
joint effusions, mild crepitus of the left knee, normal gait, 
and no instability of the bilateral knees. Bilateral knee 
range of motion findings were recorded as extension to 0 
degrees and flexion to 130 degrees (with discomfort at the 
end point).  After repetitive motion of bilateral knees, the 
veteran complained of fatigability and lack of endurance.  It 
was further noted that the veteran's bilateral knee range of 
motion was diminished by 10 degrees to 120 degrees flexion 
after repetitive use.  The examiner assessed left knee 
arthroscopy and chondroplasty as a result of a partial medial 
meniscectomy with chronic daily discomfort and daily 
medications, as well as chronic right knee pain and 
chondromalacia of the patella as a result of favoring his 
left knee.

The report of a July 2005 VA joints examination reflects the 
veteran's subjective complaints of bilateral knee pain, 
occasional stiffness, swelling, instability, and limitation 
of recreational activities.  The veteran denied experiencing 
any locking, weakness, redness, flare-ups, fatigability, lack 
of endurance, or episodes of recurrent subluxation in either 
of his knees.  Physical examination findings were noted as 
painful motion of bilateral knees, normal gait, no abnormal 
weight bearing, and no functional limitations on standing and 
walking.  While the examiner noted objective evidence of 
painful motion, there were no findings of edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Bilateral knee range of 
motion findings were recorded as extension to 0 degrees (with 
pain at -5 degrees) and flexion to 45 degrees (with pain 
starting at 5 degrees).  The examiner further indicated that 
the veteran's range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The examiner noted an impression of left 
knee arthroscopy, chondroplasty as a result of a partial 
medial menisectomy and chronic right knee pain and 
chondromalacia of the patella with a history of degenerative 
changes. 

An August 2005 MRI of the right and left knees revealed: 1) 
tear of the medial meniscus with degenerate signal intensity 
of the posterior horn of the right knee; 2) bilateral 
chondromalacia patella; and 3) bony contusions identified on 
both lateral aspects of the femoral condyle associated with 
articular cartilage charges.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial ratings assigned, evaluation of 
the medical evidence since the grants of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO has assigned an initial 10 percent rating for post-
operative left knee with degenerative changes and painful 
motion under Diagnostic Code 5010, for traumatic arthritis.  
The RO also assigned an initial 10 percent rating for 
chondromalacia of the right knee patella associated with left 
knee post-operative with degenerative changes under 
Diagnostic Codes 5099-5010 (which is indicative of an 
unlisted condition rated, by analogy, to traumatic 
arthritis).  See 38 C.F.R. §§ 4.20, 4.27 (2006).

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260 and 5261).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a 0 percent rating.  A 10 percent 
rating requires extension limited to 10 degrees.  A 20 
percent rating requires extension limited to 15 degrees.  A 
30 percent rating requires extension limited to 20 degrees.  
A 40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II 
(2006).

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.   See 38 C.F.R. §§ 4.40, 
4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of an 
initial rating in excess of 10 percent for post-operative 
left knee with degenerative changes and painful motion, or 
for chondromalacia of the right knee patella associated with 
left knee post-operative with degenerative changes, is not 
warranted.

As indicated above, while the veteran has complained of 
experiencing chronic knee pain, the weight of the objective 
medical evidence demonstrates no more than slight limitation 
of flexion of each knee, and no limitation of extension.  In 
a September 1999 private treatment note, bilateral knee range 
of motion was recorded as from 0 degrees (extension) to 130 
degrees (flexion).  In a March 2002 private treatment record, 
right knee range of motion was recorded as from 0 degrees 
(extension) to 130 degrees (flexion).  On VA examination in 
May 2003, bilateral knee range of motion findings were 
recorded as extension to 0 degrees and flexion to 130 degrees 
(with discomfort at the end point).  On VA examination in 
July 2005, bilateral knee range of motion findings were 
recorded as extension to 0 degrees (with pain at -5 degrees) 
and flexion to 45 degrees (with pain starting at 5 degrees).  

Collectively, these findings do not warrant assignment even a 
compensable rating for either knee under Diagnostic Code 5260 
or 5261.  As indicated above, the veteran has most 
consistently had normal or standard extension to 0 degrees; 
hence, no compensable rating is assignable under Diagnostic 
Code 5261.  Moreover, notwithstanding the range of motion 
findings recorded on July 2005 VA examination, the weight of 
the medical evidence-the several other range of motion 
findings-are reflective of only slightly limited flexion 
that is not compensable under Diagnostic Code 5260.  This 
evidence also provides no basis for assignment of separate 
ratings for limited flexion and limited extension.  See 
VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Given the veteran's slight (albeit, noncompensable) limited 
flexion, painful motion on examination, and complaints of 
pain and slightly limited motion on flexion due to pain in 
each knee, a 10 percent rating for each knee-the maximum 
rating for a single, major joint-is assignable under 
Diagnostic Code 5003.  The Board points out that the initial 
10 percent rating assigned for each knee disability in this 
case, on the basis of painful motion, is consistent with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as 
the intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  See 38 C.F.R. § 4.59 (2006).  However, no higher 
rating is assignable for either knee.

Even if the veteran's knees were rated on the basis of the 
single finding of flexion limited to 45 degrees in July 2005, 
such would not provide a basis for assignment of more than 
the 10 percent rating assigned for either knee under either 
Diagnostic Codes 5260 or 5261, which require flexion limited 
to 30 degrees and extension limited to 15 degrees, 
respectively, for the next higher 20 percent rating.  It 
follows no higher rating under either diagnostic code is 
assignable.  This is so even when functional due to pain and 
other factors on repeated use or during flare-ups is 
considered.  The May 2003 VA examiner noted that the 
veteran's range of motion for bilateral knees was only 
slightly diminished to 120 degrees following repetitive use 
with complaints of fatigability and lack of endurance.  
Further, the July 2005 VA examiner specifically indicated 
that the veteran's range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Thus, 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca provide no basis for assignment of any rating 
greater than 10 percent for either knee under Diagnostic Code 
5260 or 5261.

Moreover, no other diagnostic code provides a basis for 
assignment of a higher rating for either knee.  Disabilities 
of the knee and leg are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263; however, several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected knee disabilities.  It is neither contended 
nor shown that the veteran's service-connected left and right 
knee disabilities involve ankylosis (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), genu 
recurvatum (Diagnostic Code 5263), or impairment of the tibia 
and fibula (malunion or nonunion) (Diagnostic Code 5262).  

The Board also has considered whether either knee disability 
may be rated under Diagnostic Code 5257, which provides 
ratings for other impairment of the knee, such as recurrent 
subluxation or lateral instability, of 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  While 
the Board acknowledges the veteran's subjective complaints of 
bilateral knee instability in treatment records, examination 
reports, and his June 2005 hearing testimony, objective 
medical findings have repeatedly shown no instability or 
subluxation of either knee.  As such, the record does not 
provide support evaluation of either knee, alternatively, 
under Diagnostic Code 5257, or provide a medical basis for 
assigning a separate compensable rating for the veteran's 
left knee (in which arthritis is established, by x-ray) under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned, each, for post-operative 
left knee with degenerative changes and painful motion and 
for chondromalacia of the right knee patella associated with 
post-operative left knee with degenerative changes represents 
the maximum rating assignable since the effective date of the 
grant of service connection for each disability.  As such, 
there is no basis for staged rating of either disability, 
pursuant to Fenderson, and each claim for a higher initial 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against each claim, that doctrine is not applicable.   See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for post-operative 
left knee with degenerative changes and painful motion is 
denied. 

An initial rating in excess of 10 percent for chondromalacia 
of the right knee patella associated with post-operative left 
knee with degenerative changes is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


